                                  UNITED STATES JUDICIAL PANEL
                                               on
                                   MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                       (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í75)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,228 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                FOR THE PANEL:


                     Jan 18, 2019
                                                                Jeffery N. Lüthi
                                                                Clerk of the Panel




          I hereby certify that this instrument is a true and correct copy of
          the original on file in my office. Attest: Sandy Opacich, Clerk
          U.S. District Court, Northern District of Ohio
          By: /s/Robert Pitts
          Deputy Clerk
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                             MDL No. 2804



                 SCHEDULE CTOí75 í TAGíALONG ACTIONS



 DIST     DIV.     C.A.NO.    CASE CAPTION


ALASKA

                              Aleutian Pribilof Islands Association, Inc. v. Purdue
  AK       3       18í00294   Pharma L.P. et al

ARIZONA

  AZ       2       18í04866   Maricopa, County of v. Purdue Pharma LP et al

CALIFORNIA CENTRAL

                              Riverside San Bernardino County Indian Health, Inc. v.
  CAC      5       19í00005   Purdue Pharma L.P. et al

CALIFORNIA NORTHERN

                              City and County of San Francisco et al v. Purdue
  CAN      3       18í07591   Pharma L.P. et al

FLORIDA SOUTHERN

                              City of Deerfield Beach, Florida v. Purdue Pharma L.P.
  FLS      0       18í63076   et al

INDIANA SOUTHERN

                              TOWN OF MOORESVILLE, INDIANA v.
  INS      1       18í04058   AMERISOURCEBERGEN DRUG CORPORATION et
                              al
                              TOWN OF PLAINFIELD, INDIANA v.
  INS      1       18í04062   AMERISOURCEBERGEN DRUG CORPORATION et
                              al

KANSAS

                              Unified Government of Wyandotte County/Kansas City,
  KS       2       18í02696   Kansas v. AmerisourceBergen Drug Corporation et al
LOUISIANA WESTERN

                            City of Saint Martinville v. AmerisourceBergen Corp et
 LAW      6      18í01635   al

MASSACHUSETTS

                            Town of Dedham, Massachusetts v. Amerisourcebergen
  MA      1      18í12614   Drug Corporation et al
                            Town of Stoughton, Massachusetts v.
  MA      1      18í12615   Amerisourcebergen Drug Corporation et al
                            Town of Orange, Massachusetts v. Amerisourcebergen
  MA      3      18í30199   Drug Corporation et al

NEW YORK NORTHERN

 NYN      8      18í01478   Saint Regis Mohawk Tribe v. Purdue Pharma, L.P. et al

NORTH CAROLINA WESTERN

                            Haywood County v. AmerisourceBergen Drug
 NCW      1      18í00363   Corporation et al

PENNSYLVANIA EASTERN

  PAE     2      18í05595   WILSON v. PURDUE PHARMA, LP et al
                            COUNTY OF CARBON v. PURDUE PHARMA L.P.
  PAE     2      18í05625   et al Opposed 1/17/19
                            DELAWARE COUNTY, PENNSYLVANIA v.
  PAE     2      18í05627   PURDUE PHARMA L.P. et al Opposed 1/16/19

WASHINGTON WESTERN

 WAW      2      18í01853   City of Anacortes et al v. Purdue Pharma, L.P. et al
